Citation Nr: 0117730	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  96-50 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1967.

This matter originally arose from a December 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  By that decision, the RO 
determined that the veteran had failed to submit new and 
material evidence sufficient to reopen a previously denied 
claim for service connection for a psychiatric disorder.  He 
filed a timely appeal, and the case was referred to the Board 
of Veterans' Appeals (BVA or Board) for review.  

This case was remanded by the Board November 1998 and in 
January 2000. 


REMAND

The veteran claims entitlement to service connection for a 
psychiatric disorder.  He maintains that he either incurred a 
psychiatric disorder in service, or alternatively that he had 
a previously existing psychiatric disorder which was 
permanently aggravated by his active service.  

This case was remanded by the Board November 1998 and in 
January 2000.  The January 2000 remand arose as a result of 
testimony provided at the veteran s personal hearing held 
before the undersigned at the St. Louis, Missouri, RO.  
Because the veteran indicated at that hearing that there were 
potentially VA medical records that had not been requested, 
the Board had to remand the case to the RO to obtain such 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
However, no further development, including a request for a 
nexus statement, was requested at that time because the 
requirements for a well-grounded claim had not been satisfied 
by the appellant.  The record at that time contained no nexus 
statement relating any current psychiatric disorder to the 
veteran's military service and the VA had no further duty to 
assist the veteran in this regard under the then-applicable 
legal criteria.  See Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  
However, as set forth below, due to recent changes in the 
law, VA duties in this regard have changed.  Because of this 
change, further development in this case is necessary and 
thus, while the Board regrets the delay associated with 
another remand in this case, the development requested below 
may now result in assisting the veteran in substantiating his 
claim. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA or the Act), which applies to all 
pending claims or VA benefits, and which provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.  This law 
also eliminates the concept of a well-grounded claim, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See VCAA, Pub. L. No. 106-475, § 7 subpart (a), 
114 Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Among its other provisions, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

On enlistment report of medical history, the veteran reported 
positive responses to whether he had at that time or in the 
past nervous trouble of any sort; however, the examiner at 
that time did not find the veteran's "nervousness" to be 
disqualifying.  Subsequent service medical records reflect 
that the veteran was seen for complaints of having been 
"unable to stand it" at his assigned duty station due to 
"harassment and inability to adapt."  He had been referred 
to an Army psychiatric clinic after having been seen in a 
Navy facility.  The Army psychiatrist found that the 
veteran's symptomatology fell within "the framework of a 
character and behavior disorder."  At that time, the veteran 
was diagnosed with chronic, severe emotional instability 
manifested by inability to control aggression, and an 
inability to postpone gratification.  It was further 
determined at that time that the veteran's problems were not 
incurred in the line of duty, but rather, had existed prior 
to service.  

In July 1999, the veteran and his wife appeared before the 
undersigned Board Member, and testified that that the veteran 
had undergone treatment at the local VAMC since approximately 
1979.  Pursuant to the Board's January 2000 remand, those 
records were sought, and the RO was informed that the 
earliest treatment records available only dated back to 
November 1995 when he had undergone his first VA rating 
examination.  Those records show that in February 1996, the 
veteran had been diagnosed with a schizotypal personality 
disorder, which the treating physician indicated may have 
been the most accurate single diagnosis, and a personality 
disorder (schizoid, avoidant, self-defeating, compulsive).  
Later, in February 1998, the treating physician offered an 
impression; "rule out paranoid schizophrenia versus 
psychosis, not otherwise specified, versus schizoaffective 
disorder, versus post-traumatic stress disorder."  Aside 
from noting problems the veteran reported having experienced 
in the military, no opinion regarding the etiology of any 
diagnosed psychiatric disorders was offered.  

The Board observes that the veteran has now undergone two VA 
rating examinations in November 1995 and in April 1998.  In 
November 1995, the veteran's diagnoses did not include an 
Axis I psychiatric disorder, but he was diagnosed with Axis 
II schizoid personality disorder with prominent paranoid 
ideation.  However, the report of the April 1998 rating 
examination includes an Axis I diagnosis of "anxiety, not 
otherwise specified."  Subsequent VA treatment records show 
additional psychiatric diagnoses.  However, none of the VA 
records including the two VA rating examinations contain any 
opinion or discussion as to the etiology of the veteran's 
diagnosed psychiatric disorders aside from noting that he had 
reported experiencing problems in service.  

The Board finds that it is unclear, in light of varying 
medical opinions, whether the veteran actually suffers from 
an Axis I psychiatric disorder which falls within the 
definition of a disability for VA benefits purposes.  The 
Board also finds that as no medical professional has 
addressed the issue of whether any diagnosed psychiatric 
disorder had been incurred in or aggravated in service, the 
veteran should be scheduled to undergo an additional rating 
examination to reconcile the conflicting medical diagnoses, 
to determine if the veteran has a psychiatric disability, and 
to determine the etiology of any such disability (if 
present).  The RO should then readjudicate the veteran's 
claim on the basis of all evidence presented.  

Therefore, based on the foregoing, the case is REMANDED for 
the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that all the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for his claimed psychiatric 
disorder since the time of his discharge 
from service.  After securing any 
necessary authorization, the RO should 
obtain and associate with the claims file 
all clinical treatment records pertaining 
to the veteran's claimed psychiatric 
disorder which are not currently of 
record.  In particular, the Board 
observes that in a February 1981 claim 
for benefits, the veteran reported having 
been treated by a Dr. John Pope at a 
"Benton Medical Clinic" for what was 
characterized as a nervous condition of 
some sort.  The RO should take all action 
necessary to obtain those treatment 
records.  If no additional treatment 
records are identified or are otherwise 
unavailable, the RO should so indicate.  
It is not necessary to obtain duplicate 
copies of clinical treatment records 
already associated with the claims file.  

3.  The veteran should be scheduled to 
undergo a VA psychiatric examination, 
conducted by the appropriate medical 
specialist to identify any diagnosed 
psychiatric disorders, and to determine 
the etiology of any such disorders, if 
present.  The Board emphasizes that the 
purpose of this evaluation is to 
reconcile the medical evidence of record 
to aid in the adjudication of the claim 
for service connection.  Any and all 
necessary studies and/or tests should be 
conducted.  The veteran's claims file 
must be made available to the examiner 
for review in advance of the scheduled 
examination.  Following a complete 
psychiatric clinical examination and 
review of the pertinent medical records 
as contained in the veteran's claims 
file, the examiner is requested to 1) 
identify any and all psychiatric 
disorders found to be present, and 2) 
offer an opinion as to whether or not any 
diagnosed psychiatric disorders were 
either incurred in or aggravated by the 
veteran's active duty.  If no psychiatric 
disorders are found, the examiner should 
so indicate.  The examiner is requested 
to review the veteran's service medical 
records, reports of VA rating 
examinations, and all relevant clinical 
treatment records, and offer an opinion 
as to whether it is at least as likely as 
not that any diagnosed psychiatric 
disorders were incurred in service.  The 
examiner is also requested to determine 
whether any psychiatric disorder was 
present prior to the veteran's service, 
and if so, whether any such disorder had 
been permanently aggravated by the 
veteran's active service.  Also, if the 
VA examiner finds that the veteran had a 
personality disorder prior to entering 
the military, then the VA examiner should 
give an opinion of whether the 
preexisting personality disorder was 
aggravated during service beyond its 
natural progression by "superimposed" 
disease or injury or, alternatively, 
whether the symptoms associated with the 
personality disorder noted in service 
were, in actuality, "prodromal" 
manifestations of a later diagnosed 
psychiatric disability.  Any opinions 
offered must be reconciled with all other 
relevant medical opinions of record.  In 
addition, the examiner must include a 
complete rationale for all opinions 
offered in the typewritten examination 
report.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder on the basis of all 
pertinent medical evidence and the 
applicable law.  If the benefit sought 
remains denied, the veteran and his 
service representative should be provided 
with a supplemental statement of the 
case, and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
evidence.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with the present 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




